DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
Claim 18 objected to because of the following informalities:  there is an apparent typo in claim 18.  Claim 18 is missing the period at the end of it.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The phrases “detecting, at least a control circuit” & “receiving, at least a vehicle controller” in claim 11, lines 3 & 4, respectively, is unclear since it doesn’t make sense as recited. These appear to be typos.  For compact prosecution, the Examiner is interpreting “detecting, at least a control circuit” & “receiving, at least a vehicle controller” in claim 11, lines 3 & 4, respectively, as -- detecting, at an at least a control circuit -- & -- receiving, at an at least a vehicle controller --, since this is what is disclosed and is consistent with the rest of the claims.  
Regarding claims 12-15, the dependencies are not correct.  These appear to be typos.  For compact prosecution, the Examiner is interpreting “the method of claim 16” in claims 12-14, lines 1, respectively, as -- the method of claim 11 --, and “the method of claim 18” in claim 15, line 1, as -- the method of claim 14 --.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McLaren et al. (US Patent No. 9,975,631 B1).  
Regarding claim 11
	McLaren teaches a method (See figures 10-11) for selectively deploying a propulsor (See figures 1-8, ref # 106/510) system for an electric aircraft, (See column 3, lines 15-17) the method comprising: detecting, at least a control circuit, (See column 2, lines 31-33) at least a change in flight condition; receiving, at least a vehicle controller, (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21) the at least a change in flight condition; and controlling, by the at least a vehicle controller, (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21) the movement of at least a propulsor of the electric aircraft from a first configuration to a second configuration as a function of the at least a change in flight condition.  (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21)  

Regarding claim 12
	McLaren teaches wherein the electric aircraft is an electric vertical takeoff and landing aircraft.  (See column 3, lines 15-17 & figures 1-8)  

Regarding claim 13
	McLaren teaches wherein the at least a change in flight condition includes a determination that the electric aircraft is entering a cruise phase of flight.  (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21)  

Regarding claim 14
	McLaren teaches wherein the method further comprises: detecting, at the at least a control circuit, (See column 2, lines 31-33) at least a second change in flight condition; receiving, at the at least a vehicle controller, (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21) the at least a second change in flight condition; and controlling, by the at least a vehicle controller, (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21) the movement of the at least propulsor of the electric aircraft from a second configuration to a first configuration as a function of the at least a second change in flight condition.  (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21)  

Regarding claim 15
	McLaren teaches wherein the at least a second change in flight condition includes a determination that the electric aircraft is entering a hover phase of flight.  (See column 3, lines 15-17, (column 5, lines 27-39, column 7, lines 43-51, & column 8, lines 18-21)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 9, 10, & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey et al. (Pub No. US 2006/0151666 A1) in view of McLaren et al. (US Patent No. 9,975,631 B1).  
Regarding claims 1 & 16
	VanderMey teaches a vehicle/electric aircraft (See paragraph 0058 & figures 1 & 2, ref # 100) with a stowable propulsion system/selectively deployable propulsor system, (See figures 3-5, ref # 40) the vehicle (See figures 1 & 2, ref # 100) comprising: at least a structural feature; (See figures 1-5, ref # 12) the selectively deployable propulsor system (See figures 3-5, ref # 40) for the electric aircraft, (See figures 1 & 2, ref # 100) the system comprising: at least a propulsor (See figures 3-5, ref # 40) mounted on at least a structural feature (See figures 1-5, ref # 12) of the electric aircraft, (See figures 1 & 2, ref # 100) wherein the at least a propulsor (See figures 3-5, ref # 40) includes: at least a rotor; (See figures 3-5, ref # 10) and at least a motor (See figures 3-5, ref # 30) mechanically coupled to the at least a rotor (See figures 3-5, ref # 10) configured to cause the rotor (See figures 3-5, ref # 10) to rotate when activated; (See paragraphs 0058, 0063-0064, & figures 1-6) at least a chamber (See figures 3-5, ref # 12) configured to comprise the at least a propulsor, (See figures 3-5, ref # 40) wherein the at least a chamber (See figures 3-5, ref # 12) and the at least a propulsor (See figures 3-5, ref # 40) are configured to move relative to one another between a first configuration (See figure 5) in which the at least a rotor (See figures 3-5, ref # 10) is stowed (See figure 5) within the at least a chamber (See figure 5, ref # 12) and a second configuration (See figure 4) in which the at least a rotor (See figures 3-5, ref # 10) is deployed (See figure 4) outside of the at least a chamber.  (See figure 4, ref # 12)  
	VanderMey is silent about at least a vehicle controller coupled to the electric aircraft, wherein the at least a vehicle controller is configured to control the movement of the at least a propulsor between the first configuration and the second configuration.  
	However, VanderMey teaches an electric aircraft (See paragraph 0058 & figures 1 & 2, ref # 100) and electric aircraft have to have flight controllers which have circuits, therefore VanderMey would inherently teach at least a vehicle controller coupled to the electric aircraft, wherein the at least a vehicle controller is configured to control the movement of the at least a propulsor between the first configuration and the second configuration.  
	Further, McLaren teaches at least a vehicle controller (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21) coupled to the electric aircraft, (See column 3, lines 15-17) wherein the at least a vehicle controller is configured to control the movement of the at least a propulsor between the first configuration and the second configuration.  (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least a vehicle controller coupled to the electric aircraft, wherein the at least a vehicle controller is configured to control the movement of the at least a propulsor between the first configuration and the second configuration as taught by McLaren in the vehicle/aircraft of VanderMey, so as to control the aircraft.  

Regarding claim 2
	VanderMey teaches wherein the at least a motor (See figures 3-5, ref # 30) includes at least an electric motor.  (See paragraph 0058 & figures 3-5, ref # 30)  

Regarding claim 3
	VanderMey teaches wherein the at least a propulsor (See figures 3-5, ref # 40) further comprises a retraction mechanism (See figures 4-5) that retracts the at least a rotor (See figures 3-5, ref # 10) into the at least a chamber (See figures 3-5, ref # 12) to place the at least a rotor (See figures 3-5, ref # 10) and the at least a chamber (See figures 3-5, ref # 12) in the first configuration, (See figure 5) and extends the rotor (See figures 3-5, ref # 10) out of the at least a chamber (See figures 3-5, ref # 12) to place the at least a rotor (See figures 3-5, ref # 10) and the at least a chamber (See figures 3-5, ref # 12) in the second configuration.  (See figure 4)  

Regarding claim 4
	VanderMey teaches wherein the at least a chamber (See figures 3-5, ref # 12) further comprises at least an enclosing panel, (See figures 3-5, ref # 12) and wherein the at least an enclosing panel (See figures 3-5, ref # 12) is configured to enclose the interior space of the at least a chamber (See figures 3-5, ref # 12) in a closed position (See figure 5) and relocate forming an opened position (See figure 4) exposing the interior space of the at least a chamber.  (See figures 3-5, ref # 12)  

Regarding claim 5
	VanderMey teaches wherein the at least an enclosing panel (See figures 3-5, ref # 12) is configured to retain the at least a rotor (See figures 3-5, ref # 10) in the interior space of the at least a chamber (See figures 3-5, ref # 12) in the first configuration (See figure 5) and expose the at least a chamber (See figures 3-5, ref # 12) and at least a rotor (See figures 3-5, ref # 10) in the second configuration.  (See figure 4)  

Regarding claim 7
	VanderMey teaches wherein the electric aircraft (See figures 1 & 2, ref # 100) is an electric vertical takeoff and landing aircraft.  (See paragraph 0058 & figures 1 & 2, ref # 100)  

Regarding claim 9
	VanderMey is silent about further comprising at least a control circuit.  
	However, VanderMey teaches an electric aircraft (See paragraph 0058 & figures 1 & 2, ref # 100) and electric aircraft have to have flight controllers which have circuits, therefore VanderMey would inherently teach further comprising at least a control circuit.  
	Further, McLaren teaches further comprising at least a control circuit.  (See column 2, lines 31-33)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further comprising at least a control circuit as taught by McLaren in the vehicle/aircraft of VanderMey, so as to control the aircraft.  

Regarding claim 10
	VanderMey is silent about wherein the control circuit is further configured to detect at least a change in flight condition.  
	However, VanderMey teaches an electric aircraft (See paragraph 0058 & figures 1 & 2, ref # 100) and electric aircraft have to have flight controllers which have circuits, therefore VanderMey would inherently teach a control circuit is further configured to detect at least a change in flight condition.  
	Further, McLaren teaches wherein the control circuit (See column 2, lines 31-33) is further configured to detect at least a change in flight condition.  (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a control circuit is further configured to detect at least a change in flight condition as taught by McLaren in the vehicle/aircraft of VanderMey, so as to control the aircraft.  

Regarding claim 17
	VanderMey is silent about wherein the vehicle further comprises at least a control circuit, wherein the at least a control circuit is configured to detect at least a change in flight condition.  
	However, VanderMey teaches an electric aircraft (See paragraph 0058 & figures 1 & 2, ref # 100) and electric aircraft have to have flight controllers which have circuits, therefore VanderMey would inherently teach a vehicle further comprises at least a control circuit, wherein the at least a control circuit is configured to detect at least a change in flight condition.  
	Further, McLaren teaches wherein the vehicle (See column 3, lines 15-17) further comprises at least a control circuit, (See column 2, lines 31-33) wherein the at least a control circuit (See column 2, lines 31-33) is configured to detect at least a change in flight condition.  (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a vehicle further comprises at least a control circuit, wherein the at least a control circuit is configured to detect at least a change in flight condition as taught by McLaren in the vehicle/aircraft of VanderMey, so as to control the aircraft.  

Regarding claim 18
	VanderMey teaches wherein the vehicle (See figures 1 & 2, ref # 100) further comprises an aircraft.  (See paragraph 0058 & figures 1 & 2, ref # 100)  

Regarding claim 19
	VanderMey teaches wherein the aircraft (See figures 1 & 2, ref # 100) further comprises an electric aircraft.  (See paragraph 0058 & figures 1 & 2, ref # 100)  

Regarding claim 20
	VanderMey teaches wherein the aircraft (See figures 1 & 2, ref # 100) further comprises a vertical takeoff and landing aircraft.  (See paragraph 0058 & figures 1 & 2, ref # 100)  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey et al. (Pub No. US 2006/0151666 A1) in view of McLaren et al. (US Patent No. 9,975,631 B1) as applied to claim 1 above, and further in view of Louis et al. (Pub No. US 2018/0362154 A1).  
Regarding claim 6
	A modified VanderMey does not teach wherein the at least a rotor is further configured to comprise at least a rotor cover configured to couple to the at least a rotor, wherein the at least a rotor cover comprises an aerodynamic exterior surface and a plurality of cavities configured to shelter the at least a rotor and interact with the at least a structural feature when the at least a rotor is in the first configuration.  
	However, Louis teaches wherein the at least a rotor (See paragraphs 0020-0022 & figures 1A, 1B, 6A, & 6B, ref # 109-116/602) is further configured to comprise at least a rotor cover (See paragraphs 0020-0022 & figures 6A & 6B, ref # 608) configured to couple to the at least a rotor, (See paragraphs 0020-0022 & figures 1A, 1B, 6A, & 6B, ref # 109-116/602) wherein the at least a rotor cover (See paragraphs 0020-0022 & figures 6A & 6B, ref # 608) comprises an aerodynamic exterior surface and a plurality of cavities (See paragraphs 0063-0066 & figures 1A, 1B, & 6B, ref # 109-116/602) configured to shelter the at least a rotor (See paragraphs 0020-0022 & figures 6A & 6B, ref # 602) and interact with the at least a structural feature (See paragraphs 0020-0022 & figures 6A & 6B, ref # 612) when the at least a rotor (See paragraphs 0020-0022 & figures 6A & 6B, ref # 602) is in the first configuration.  (See paragraphs 0063-0066 & figures 1A, 1B, & 6B, ref # 109-116/602)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least a rotor that is further configured to comprise at least a rotor cover configured to couple to the at least a rotor, wherein the at least a rotor cover comprises an aerodynamic exterior surface and a plurality of cavities configured to shelter the at least a rotor and interact with the at least a structural feature when the at least a rotor is in the first configuration as taught by Louis in the modified aircraft of VanderMey, so as to improve the aerodynamic performance of the aircraft.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 & 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, & 15-18 of U.S. Patent No. 11,124,304 B2 in view of McLaren et al. (US Patent No. 9,975,631 B1).  
Regarding claim 1
	Patent (304) teaches a selectively deployable propulsor system for an electric aircraft, the system comprising: at least a propulsor mounted on at least a structural feature of the electric aircraft, wherein the at least a propulsor includes: at least a rotor; and at least a motor mechanically coupled to the at least a rotor configured to cause the rotor to rotate when activated; at least a chamber configured to comprise the at least a propulsor, wherein the at least a chamber and the at least a propulsor are configured to move relative to one another between a first configuration in which the at least a rotor is stowed within the at least a chamber and a second configuration in which the at least a rotor is deployed outside of the at least a chamber.  (See claim 1)  
	Patent (304) is silent about at least a vehicle controller coupled to the electric aircraft, wherein the at least a vehicle controller is configured to control the movement of the at least a propulsor between the first configuration and the second configuration.  
	However, McLaren teaches at least a vehicle controller (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21) coupled to the electric aircraft, (See column 3, lines 15-17) wherein the at least a vehicle controller is configured to control the movement of the at least a propulsor between the first configuration and the second configuration.  (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least a vehicle controller coupled to the electric aircraft, wherein the at least a vehicle controller is configured to control the movement of the at least a propulsor between the first configuration and the second configuration as taught by McLaren in the vehicle/aircraft of Patent (304), so as to control the aircraft.  

Regarding claim 2
	Patent (304) teaches wherein the at least a motor includes at least an electric motor.  (See claim 2)  

Regarding claim 3
	Patent (304) teaches wherein the at least a propulsor further comprises a retraction mechanism that retracts the at least a rotor into the at least a chamber to place the at least a rotor and the at least a chamber in the first configuration, and extends the rotor out of the at least a chamber to place the at least a rotor and the at least a chamber in the second configuration.  (See claim 3)  

Regarding claim 4
	Patent (304) teaches wherein the at least a chamber further comprises at least an enclosing panel, and wherein the at least an enclosing panel is configured to enclose the interior space of the at least a chamber in a closed position and relocate forming an opened position exposing the interior space of the at least a chamber.  (See claim 4)  

Regarding claim 5
	Patent (304) teaches wherein the at least an enclosing panel is configured to retain the at least a rotor in the interior space of the at least a chamber in the first configuration and expose the at least a chamber and at least a rotor in the second configuration.  (See claim 5)  

Regarding claim 6
	Patent (304) teaches wherein the at least a rotor is further configured to comprise at least a rotor cover configured to couple to the at least a rotor, wherein the at least a rotor cover comprises an aerodynamic exterior surface and a plurality of cavities configured to shelter the at least a rotor and interact with the at least a structural feature when the at least a rotor is in the first configuration.  (See claim 6)  

Regarding claim 7
	Patent (304) teaches wherein the electric aircraft is an electric vertical takeoff and landing aircraft.  (See claim 18)  

Regarding claim 8
	Patent (304) teaches wherein the at least a chamber further comprises at least a drainage opening, the at least a drainage opening configured to permit liquid to drain from the at least a chamber.  (See claim 8)  

Regarding claim 9
	Patent (304) is silent about further comprising at least a control circuit.  
	However, McLaren teaches further comprising at least a control circuit.  (See column 2, lines 31-33)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further comprising at least a control circuit as taught by McLaren in the vehicle/aircraft of Patent (304), so as to control the aircraft.  

Regarding claim 10
	Patent (304) teaches is silent about wherein the control circuit is further configured to detect at least a change in flight condition.  
	However, McLaren teaches wherein the control circuit (See column 2, lines 31-33) is further configured to detect at least a change in flight condition.  (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a control circuit is further configured to detect at least a change in flight condition as taught by McLaren in the vehicle/aircraft of Patent (304), so as to control the aircraft.  

Regarding claim 16
	Patent (304) teaches a vehicle with a stowable propulsion system, the vehicle comprising: at least a structural feature; at least a propulsor mounted on the at least a structural feature, wherein the at least a propulsor includes: at least a rotor; and at least a motor mechanically coupled to the at least a rotor to cause the rotor to rotate when activated; at least a chamber at the at least a propulsor, wherein the at least a chamber and the at least a propulsor are movable relative to one another between a first configuration in which the at least a rotor is stowed within the at least a chamber and a second configuration in which the at least a rotor is deployed outside of the at least a chamber.  (See claim 15)  
	Patent (304) is silent about at least a vehicle controller coupled to the electric aircraft, wherein the at least a vehicle controller is configured to control the movement of the at least a propulsor between the first configuration and the second configuration.  
	However, McLaren teaches at least a vehicle controller (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21) coupled to the electric aircraft, (See column 3, lines 15-17) wherein the at least a vehicle controller is configured to control the movement of the at least a propulsor between the first configuration and the second configuration.  (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least a vehicle controller coupled to the electric aircraft, wherein the at least a vehicle controller is configured to control the movement of the at least a propulsor between the first configuration and the second configuration as taught by McLaren in the vehicle/aircraft of Patent (304), so as to control the aircraft.  

Regarding claim 17
	Patent (304) is silent about wherein the vehicle further comprises at least a control circuit, wherein the at least a control circuit is configured to detect at least a change in flight condition.  
	However, McLaren teaches wherein the vehicle (See column 3, lines 15-17) further comprises at least a control circuit, (See column 2, lines 31-33) wherein the at least a control circuit (See column 2, lines 31-33) is configured to detect at least a change in flight condition.  (See column 3, lines 15-17, column 7, lines 43-51, & column 8, lines 18-21)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a vehicle further comprises at least a control circuit, wherein the at least a control circuit is configured to detect at least a change in flight condition as taught by McLaren in the vehicle/aircraft of Patent (304), so as to control the aircraft.  

Regarding claim 18
	Patent (304) teaches wherein the vehicle further comprises an aircraft.  (See claim 16)  

Regarding claim 19
	Patent (304) teaches wherein the aircraft further comprises an electric aircraft.  (See claim 17)  

Regarding claim 20
	Patent (304) teaches wherein the aircraft further comprises a vertical takeoff and landing aircraft.  (See claim 18)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Schank (Pub No. US 2019/0100322 A1) discloses a vehicle, an electric VTOL aircraft, a selectively deployable propulsor system, a structural feature, a propulsor, a rotor, a motor, a 1st & 2nd configuration, a vehicle/aircraft controller, a control circuit, the controller to control the propulsors from a 1st configuration to a 2nd configuration as a function of flight conditions.  The reference White (US Patent No. 6,622,962 B1) discloses a vehicle, a VTOL aircraft, a deployable/stowable propulsion/propulsor system, a rotor, a motor, a cylindrical chamber, a first stowable configuration, a second deployable configuration, and a semicircular rotating enclosing panel to cover the rotor in the first configuration.  The reference Burks et al. (Pub No. US 2018/0327091 A1) discloses a vehicle, a VTOL electric aircraft, a deployable/stowable propulsion/propulsor system, a rotor, a motor, a first stowable configuration, a second deployable configuration, a retraction mechanism for retracting the rotors, and an enclosing panel to cover the rotors.  The reference Stirgwolt et al. (US Patent No. 3,088,694) discloses a vehicle, a VTOL electric aircraft, a deployable/stowable propulsion/propulsor system, a rotor, a motor, a first stowable configuration, a second deployable configuration, and an enclosing panel to cover the rotors.  The reference Gieras et al. (Pub No. US 2015/0260047 A1) discloses an aircraft, a chamber, a rotor, an inductive heater, a resistive heating element connected to the chamber to heat the chamber and the rotor in a 1st configuration.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647